Citation Nr: 1456303	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-05 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Stuart Cardiovascular Associates and Stuart Cardiovascular Anesthesia Associates on December 22, 2010, December 23, 2010, December 28, 2010, and January 20, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from May 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in West Palm Beach, Florida.

A review of the Veterans Benefits Management System (VBMS) reveals additional pertinent documents that have been reviewed by the Board.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO in St. Petersburg, Florida.  VA will notify the Veteran if further action is required.


REMAND

Remand is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  

In his March 2014 Substantive Appeal, the Veteran requested a Travel Board hearing at the RO.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).  The RO scheduled the Veteran's Travel Board hearing for November 7, 2014.  One day prior to the hearing, the Veteran asked that the RO cancel his hearing due to poor health and change his request to a videoconference hearing.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  A videoconference hearing must thus be scheduled before deciding this appeal.  As such, this claim must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify the Veteran and any representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded a hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
      K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

